Case 6:18-cv-06658-DGL-MJP Document 30 Filed 01/30/20 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

CAREY SMITH,
Plaintiff, SCHEDULING ORDER
vs. 18-CV-6658-DGL-MJP
NEW YORK STATE, CORRECTIONS
OFFICER KYLE KENNEDY in his individual
capacity, CORRECTIONS OFFICER JOHN
CRANCE in his individual capacity, et al.,

Defendants.

 

Pursuant to the order of the Hon. David G. Larimer referring the above case
to the undersigned for pretrial procedures and the entry of a scheduling order as
provided in Fed. R. Civ. P. Rule 16(b) and Local Rule 16, and a conference having
been held on January 29, 2020, with counsel relative to the matter, it is

ORDERED that:

1. All Orders pursuant to Fed. R. Civ. P. 26(c) (protective/confidentiality
orders) shall be submitted by February 28, 2020.

2. All mandatory disclosure requirements found in Rule 26(a)(1) of the
Federal Rules of Civil Procedure, as well as any objections to the
mandatory disclosure requirements, shall be completed on or before
March 2, 2020.

3. All motions to join other parties and to amend the pleadings shall be filed

on or April 2, 2020.
Case 6:18-cv-06658-DGL-MJP Document 30 Filed 01/30/20 Page 2 of 4

4. All factual discovery in this case shall be completed on or before October
14, 2020. All motions to compel discovery shall be filed by September
14, 2020.

5. Plaintiffs shall identify any expert witnesses and provide reports
pursuant to Fed. R. Civ. P. 26 by November 16, 2020. Defendants shall
identify any expert witnesses and provide reports pursuant to Fed. R. Civ.
P. 26 by December 16, 2020. All parties shall complete all discovery
relating to experts, including depositions, by February 26, 2021.

6. Dispositive motions, if any, shall be filed no later than May 7, 2021.
Unless a consent to proceed before this Court will be filed, such motions
shall be made returnable before Judge Larimer. Responding papers shall
be filed no later than June 1, 2021. Reply papers shall be filed no later
than June 15, 2021.

7. An in-person status conference will be held with the Court at 2310 US.
Courthouse, Rochester, New York on October 28, 2020, at 1:00 p.m.
Plaintiff is required to attend this conference and if she unable to do so,
Plaintiffs counsel is directed to inform the Court in a timely fashion and
to provide several dates and times on which Plaintiff would be able to
attend such conference.

8. A trial date status conference pursuant to Fed. R. Civ. P. Rule 16(e) and
Local Rule 16 will be held, if necessary, at a date and time to be

determined by the trial judge after determination of dispositive motions.
Case 6:18-cv-06658-DGL-MJP Document 30 Filed 01/30/20 Page 3 of 4

If no dispositive motions are filed, counsel shall immediately contact the
trial judge so that a trial date status conference can be scheduled.

At least seven (7) days prior to the trial date status conference, the parties
shall file a joint case status report setting forth the information described
below. If the parties disagree as to the information to be provided, the
report must set forth their different responses. The joint status report
shall contain:

a. Nature of the Case: Set forth a brief description of the action,
identifying the parties, all counsel of record, the relief requested,
any affirmative defenses and any relationship the case may have to
other pending actions.

b. Motion Practice: Are any motions, dispositive or non-dispositive,
pending? If so, briefly describe the motion. Explain if additional
motion practice is necessary before the matter is ready to be tried.

c. Settlement: Describe the status of settlement negotiations. If the
parties believe a court supervised settlement/mediation conference
would be of assistance in resolving the case or narrowing disputed
issues, please state.

d. Trial: State whether the case is ready for trial. If not, explain why.
Set forth an estimate of how long the trial will take and whether

the case is jury or non-jury.
Case 6:18-cv-06658-DGL-MJP Document 30 Filed 01/30/20 Page 4 of 4

9. Requests to extend the above cut-off dates may be granted upon written
application, made prior to the cutoff date, and showing good cause for the
extension. Application for extensions should be made to the Magistrate
Judge. Joint or unopposed requests to extend the deadlines set forth in
this order need not be made by formal motion, but rather may be sought
in a letter to the court. Letter requests must detail good cause for the
extension and propose new deadlines.

10.The Court requires that should any discovery dispute arise between the
parties that a letter be sent to the Court detailing the dispute prior to any

motion practice.

SO ORDERED. Wa
os
DATED: January 29, 2020 X
Rochester, New York
/s/ Mark W. Pedersen —
MARK W. PEDERSEN
United States Magistrate Judge
